47 F.3d 1178
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
George E. CHATFIELD, Plaintiff-Appellant,v.Gale NORTON, Defendant-Appellee.
No. 94-1297.
United States Court of Appeals, Tenth Circuit.
Feb. 24, 1995.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court finding appellant's complaint meritless and frivolous within the meaning of 28 U.S.C.1915(d), and dismissing plaintiff's civil rights complaint brought under 42 U.S.C.1983.  In this action, appellant claimed that the Attorney General for the State of Colorado had misrepresented to the Colorado courts matters related to the conviction against appellant.  We agree with the district court that this matter is frivolous and affirm the dismissal under 28 U.S.C.1915(d).  AFFIRMED.


3
We GRANT in forma pauperis status, GRANT the certificate of probable cause and AFFIRM the dismissal by the district court.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470